Citation Nr: 0630897	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  98-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for schizophrenia with 
headaches and pseudoseizures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 decision by the RO in Columbia, 
South Carolina that denied service connection for 
schizophrenia, pressure headaches, and pseudoseizures.  A 
personal hearing was held before the undersigned Veterans Law 
Judge at the RO (i.e., a Travel Board hearing) in July 2002.  
In July 2003 and May 2004, the Board remanded the case to the 
RO for further evidentiary and procedural development.  In 
November 2005, the Board requested an additional VA expert 
medical opinion.  The case was subsequently returned to the 
Board.


FINDINGS OF FACT

1.  The veteran's current headaches and pseudoseizures are 
manifestations of his schizophrenia.

2.  The veteran's current psychiatric disorder, schizophrenia 
with headaches and pseudoseizures, began during military 
service.


CONCLUSION OF LAW

A single psychiatric disorder, schizophrenia with headaches 
and pseudoseizures, was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

As will be shown below, the decision in this case is fully 
favorable; therefore, no further discussion regarding VCAA 
compliance is necessary.

Analysis

The veteran claims service connection for schizophrenia, 
headaches and pseudoseizures, which he asserts were incurred 
during military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A review of the veteran's service medical records reflects 
that on entrance medical examination in November 1989, the 
veteran's psychiatric system and neurological system were 
listed as normal.  Service medical records dated from June 
1992 to April 1993 reflect treatment for headaches and 
pseudoseizures.  Electroencephalograms (EEGs) performed in 
October 1992 were normal.  A consultation request from the 
neurology department reflects that the veteran had migraine 
headaches and pseudoseizures, and referred him to the 
psychology department for stress management.  The veteran 
underwent stress management training from May to June 1993.

On separation medical examination in June 1994, the veteran's 
psychiatric system and neurological system were listed as 
normal.  In a June 1994 report of medical history, the 
veteran gave a history of headaches and nervous trouble, and 
said he did not know if he had epilepsy or fits.  The 
reviewing examiner noted that he had a history of migraine 
headaches and stress syndrome with no current disability.  
Service medical records are negative for a diagnosis of a 
chronic psychiatric disorder.

A June 1996 VA magnetic resonance imaging (MRI) scan of the 
veteran's brain was within normal limits.

A VA discharge summary reflects that the veteran was 
hospitalized from June to July 1996, after he complained of 
headaches, auditory hallucinations, paranoid feelings, and 
suicidal ideation.  It was noted that he had a possible 
history of pseudoseizures from 1990 to 1994.  The discharge 
diagnosis was schizophrenia, paranoid type.  Subsequent VA 
and private medical records reflect ongoing treatment for a 
psychiatric disorder, primarily diagnosed as schizophrenia.

In July 1996, the veteran filed claims for service connection 
for "pressure headaches," schizophrenia, and 
pseudoseizures.  

At a September 1996 VA neurological examination, the examiner 
indicated that the neurological examination was normal, and 
the veteran's headaches, by description, were tension-type 
headaches, and he had pseudoseizures.  A June 1997 EEG was 
abnormal on the basis of left temporal paroxysmal 
dysrhythmia.  It was noted that movement and technical 
artifacts marred the tracing.  Clinical correlation was 
indicated.

A November 1999 psychosocial assessment from South Carolina 
State Hospital indicated, "Although the onset of the 
[mental] illness is dated following the patient's discharge 
from the United States Navy in 1994, it is interesting to 
note that the patient began having severe headaches and 
experienced the onset of seizure activity while still 
enlisted in that branch of the service.  At this time it is 
unknown whether there is a significant correlation between 
the onset of headaches and seizures and the onset of mental 
illness."

At a May 2003 VA psychiatric examination, the examiner 
diagnosed continuous paranoid schizophrenia, in remission 
with medication, but with residual symptoms including 
hallucinations and paranoia.  He indicated that the onset of 
the veteran's symptoms appeared to fall within a year after 
separation from service in 1994, since the veteran reported 
an onset in 1996, and he felt it must be assumed that he was 
having symptoms before that time.  He added that the onset of 
the veteran's schizophrenia could not be related to any 
particular event in service or to the period of service, but 
normally schizophrenia had a developmental course that would 
coincide with his dates of service or a year thereafter.  He 
opined that the veteran's schizophrenia would have occurred 
whether or not the veteran had been in the military until 
September 1994, and that it was reasonable to expect, given 
the course of the illness and the veteran's reports of his 
symptom presentation, that this could have occurred within a 
year after separation from service.

At a May 2005 VA neurological examination, the examiner 
opined that the veteran's headaches were more a part of his 
schizophrenia than a separate neurological issue.  In a May 
2005 addendum, the examiner noted that the veteran's claims 
file had been reviewed.  He noted that a 1999 MRI scan of the 
veteran's brain was normal, and an EEG showed artifact but no 
seizure activity.  He opined that there was no clear evidence 
that the veteran had a partial complex seizure disorder of 
epilepsy, and his symptoms were best explained on the basis 
of his chronic paranoid schizophrenia. 

In a January 2006 VA medical opinion, a VA neurologist stated 
that she had reviewed the veteran's medical records.  She 
opined that the veteran's seizures were "pseudoseizures 
(psychogenic nonepileptic seizures)."  She opined that it 
was quite probable that the veteran's pseudoseizures and 
headaches were a manifestation of subsequently diagnosed 
schizophrenia, and that it was at least as likely as not that 
the current schizophrenia was temporally related to military 
service.  She stated, "It is almost redundant to award 
service connection for pseudoseizures and schizophrenia as 
they both most likely represent a unified psychiatric 
disorder that I would consider to have a service connection 
for [the veteran]."  With respect to the veteran's 
headaches, the examiner noted that whenever a psychiatric 
event was documented for him, there was also documentation of 
a headache being present, and that the International Headache 
Society had recognized that there are headaches which are due 
to psychiatric illness.  She opined that based on the 
association of the veteran's headaches with his 
pseudoseizures and his subsequent psychotic breaks, "...one 
must consider that it is as likely as not that the veteran's 
headaches are also manifestations of his schizophrenia."
 
In a January 2006 VA medical opinion, a VA psychiatrist 
stated that it was highly likely that subclinical 
schizophrenia was present while the veteran was on active 
duty.  He stated that whether the veteran's migraine 
headaches and pseudoseizures were early manifestations of 
schizophrenia was unknowable from a psychiatric perspective.  
He found no evidence to refute a conclusion that 
schizophrenia was service-connected.  He indicated that 
pseudoseizures occurred most commonly among patients with 
seizure disorders, and that therefore neurologists were more 
expert in pseudoseizures than psychiatrists.  He stated that 
the medical evidence did not contain enough psychiatric 
evidence to preclude a diagnosis of pseudoseizures due to 
schizophrenia, and opined that there was at least a 50 
percent probability that pseudoseizures related to 
schizophrenia were service-connected.

The weight of the evidence demonstrates that the veteran's 
schizophrenia is related to his military service, and was 
manifested at that time by symptoms of headaches and 
pseudoseizures.  The weight of the medical evidence 
demonstrates that his headaches and pseudoseizures are not 
separate disabilities, but rather are part of his 
schizophrenia.  Accordingly, service connection is warranted 
for a single psychiatric disorder of schizophrenia, with 
headaches and pseudoseizures.

  
ORDER

Service connection for a single psychiatric disorder of 
schizophrenia, with headaches and pseudoseizures, is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


